TANZER, J.
In its petition for reconsideration, Golf Holding Company asserts that the statement in our previous opinion, 39 Or App 675, 681, 593 P2d 1202 (1979), that "there is an undeveloped public road through the golf course” is inaccurate. Petitioner contends that there is no substantial evidence to support our conclusion and the implicit finding of the city council that such a public road exists, because, according to petitioner, the only evidence concerning the status of the road was the testimony of petitioner’s attorney, who testified that there was no formal record of it.
Petitioner’s summary of the evidence is incorrect. A member of the planning commission who was also president of the country club which leases the golf course from petitioner testified that the road in question is a dedicated street. An unidentified witness testified that he had used the road for his own purposes several times in the preceding months. Finally, at the city council meeting at which the findings in this case were approved, the council was told that the county assessor had informed the planning department that the right-of-way in question was a public road. Accordingly, we maintain our previous conclusion that there was substantial evidence to support the council’s finding that there was an alternative means of access to the property in question.
Petition for reconsideration denied.